Citation Nr: 1759720	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-15 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from December 1993 to October 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2012, the Veteran requested that he be granted a hearing before a member of the Board.  However, the Veteran subsequently withdrew his request for a hearing.  Therefore, his request is deemed to have been withdrawn and there is no bar to proceeding with further appellate action.

In a December 2015 decision, the Board denied the Veteran's claim of entitlement to service connection for a bilateral knee disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 Order, the Court granted a Joint Motion of the parties and remanded the issue currently on appeal to the Board for action consistent with the Joint Motion.  Most recently, in August 2017, the case was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDINGS OF FACT

A bilateral knee disability is not etiologically related to the Veteran's active service, arthritis in either knee was not present to a compensable degree within one year of separation from active service, and a knee disability was not caused or permanently worsened by a service-connected disability.  


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated by active service, the incurrence or aggravation of arthritis in either knee during active service may not be presumed, and a bilateral knee disability is not proximately due to or aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his bilateral knee disability is a result of his active service.  Alternatively, he asserts that his service-connected low back disability caused or chronically worsened his bilateral knee disability.

Service treatment records (STRs) are silent for any complaint of, treatment for, or clinical diagnosis of a bilateral knee disability while the Veteran was in active service.

The post-service treatment notes of record show the Veteran first reported knee pain when he sought treatment in June 2007 at the VA Medical Center emergency department.  His chief complaint was intermittent left knee pain that he reported had persisted for the previous 3 to 4 years.  At his July 2007 VA Medical Center follow-up visit, the arthralgia was diagnosed based on the report of a private magnetic resonance imaging scan (MRI).  However, the Boards that the MRI report is not currently of record.  However, there is no indication from the treatment notes of record that the Veteran has been diagnosed with a disability in either knee other than strain and there is no documented evidence of degenerative changes in either knee.

In February 2009, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had experienced right knee pain since 2002.  The Veteran did not report a specific in-service injury or relate his current symptoms of right knee pain to his active service.  X-rays of both knees were negative.  The examiner diagnosed bilateral knee joint strain.  The examiner noted that an opinion as to whether the Veteran's knee disabilities were secondary to his back disability could not be provided without resorting to speculation.  

In April 2012, the Veteran's claims file was returned to the VA Medical Center for an addendum opinion.  At that time, the examiner conducted a thorough review of the claims file.  The examiner opined that it was less likely as not that the Veteran's bilateral knee strain was incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that the Veteran failed to document a relationship between his service-connected back disability and his knee disabilities.  The examiner noted that the disabilities occurred separately and independently and were not medically or orthopedically related to each other.   

In April 2017, the Veteran was afforded a new VA examination.  At that time, the Veteran again reported that he first experienced knee pain in 2002.  He did not relate his knee pain to a specific in-service injury at that time.  The examiner found that the Veteran did not have a current right or left knee disability.  

Despite the fact that the Veteran did not have a current diagnosis of a disability in either knee, the April 2017 VA examiner provided several medical opinions.  The examiner opined that the Veteran's knee disabilities were less likely as not incurred in or caused by the claimed in-service, event, or illness.  In this regard, the examiner noted that the STRs were silent for a knee disability or treatment for a knee disability.  Further, the examiner noted that the Veteran reported that he worked in construction and his work was the cause of his pain.  The examiner also noted that there were no objective findings on examination to support a diagnosis of a knee disability.  The examiner also opined that it was less likely as not that the Veteran's knee disabilities were proximately due to or the result of a service-connected disability and opined that it was less likely as not that the Veteran's knee disabilities were aggravated by a service-connected disability.  In this regard, the examiner noted that the Veteran did not have current findings consistent with a diagnosis in either knee.  Further, the examiner noted that the Veteran did not begin having knee pain until 2002.  

In October 2017, the Veteran was afforded another VA examination of his knees.  At that time, the Veteran reported that he began to experience daily, bilateral knee pain in 2008.  X-rays of the knees were negative.  The examiner diagnosed bilateral knee strain.  The examiner opined that it was less likely as not that the Veteran's bilateral knee strain was etiologically related to his active service.  In this regard, the examiner noted that the Veteran did not start to experience knee pain until many years following his separation from active service and that since leaving service, he worked in construction.  Further, the examiner noted that there is no medical documentation that the Veteran sustained an injury significant enough during service that would cause subsequent chronic knee strain and there was no record of recurrent treatment for a knee disability while the Veteran was in active service.  

The examiner also opined that it was less likely as not that the Veteran's bilateral knee strain was caused or chronically worsened by a service-connected disability to specifically include altered gait and/or body mechanics resulting from the Veteran's service-connected back disability.  In this regard, the examiner noted that the Veteran has reported that he is more dependent on his knees to lift and bend as a result of his back pain.  However, the examiner noted that there was ample medical literature that recommended bending at the knees and not the back when lifting an object, indicating that such excursions of movement as a result of his service-connected back disability would not have caused the Veteran's knee disabilities.  Further, the examiner noted that there was no causal relationship between the Veteran's back and knees as they were separate and unrelated conditions.  The examiner noted that knee pain was a common symptom in people of all ages, and that it may start suddenly after an injury or exercise, or it may begin as a mild discomfort that got slowly worse.  Also, the examiner noted that the knee had the largest articulating surface of any joint and chronic knee pain affected 25 percent of adults.  The examiner noted that chronic knee pain associated with overuse was a major diagnostic category to consider if pain had persisted for approximately six weeks or longer and there had been no sudden inciting trauma associated with the development of pain.  

The October 2017 VA examination report and medical opinion/rationale are probative; the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided thorough supporting rationales for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, as the Veteran has not submitted any contrary opinions, the VA opinions are the most probative evidence of record.  

While the Veteran is competent to report knee pain symptoms, he is not competent to provide an opinion linking his current diagnosis to his active service, or an opinion that his service-connected low back disability caused or chronically worsened his bilateral knee disability, as such opinions would require medical expertise and are outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.

Further, as discussed above, there is no indication from the record that the Veteran has arthritis in either knee.  Therefore, presumptive service-connection is not warranted in this case.  

In sum, the Veteran has not alleged that he first experienced knee pain while in active service and he has not reported sustaining an in-service injury to either knee.  The Veteran reported he first experienced knee pain in 2002 and he has been diagnosed with bilateral knee strain.  The October 2017 VA examiner has opined that the Veteran's current bilateral knee disability was not caused or chronically worsened by a service-connected disability and as the Veteran has not provided competent evidence to the contrary, the VA medical opinion is the most probative evidence of record.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected low back disability, is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral knee disability is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


